Citation Nr: 0940088	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  06-38 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim to service connection for hypertension.

2.  Entitlement to service connection for residuals of a 
cerebrovascular accident (CVA).


REPRESENTATION

Appellant represented by:  Marine Corps League


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2004 and June 2005 rating 
decisions from Regional Offices (RO) of the Department of 
Veterans Affairs.  The Veteran initially filed a claim to 
reopen for service connection for hypertension in April 2004.  
The claim was denied for the lack of submission of new and 
material in the September 2004 rating decision by the Detroit 
RO.  However, it is unclear whether the Veteran received 
proper notice of the denial.  Although the September 2004 
notice letter referenced that a copy of the rating decision 
was included, the notice letter itself only referenced a 
denial of the claim for posttraumatic stress disorder (PTSD), 
which was also a subject of the September 2004 rating 
decision.  Subsequently, the Veteran submitted a December 
2004 statement in support of claim (SIC) in which he stated: 
" My claim is hypertension, high blood, stroke, 
depression."  This statement was treated as a claim to 
reopen for service connection for hypertension rather than a 
Notice of Disagreement (NOD) to the September 2004 rating 
decision and a subsequent June 2005 rating decision denying 
service connection due to the lack of submission of new and 
material evidence was issued.

Due to the uncertainly as to whether the Veteran received 
proper notice of the September 2004 rating decision, and his 
submission of a statement within the one year time frame for 
the submission of an NOD per 38 C.F.R. § 20.302, the Board 
finds that the Veteran did file a timely NOD to the September 
2004 rating decision in the form of his December 2004 SIC and 
finds, as will be discussed below, the only prior final 
decision regarding the Veteran's claim for hypertension was 
issued by the RO in March 1994.

The Togus, Maine, RO denied service connection for residuals 
of a CVA in June 2005.  The appeal has remained under the 
jurisdiction of the Detroit, Michigan, RO.

As noted above, the Veteran had also appealed the RO's denial 
of his claim to reopen for service-connection for PTSD due 
the lack of submission of new and material in the September 
2004 rating decision.  Subsequently, the RO reopened and 
granted his PTSD claim in an October 2008 rating decision, 
thus constituting a full grant of the benefit sought.  
Accordingly, the PTSD issue is no longer before the Board on 
appeal.

The merits for both of the Veteran's claims for service 
connection are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's claim for service connection for 
hypertension was last denied in an unappealed March 1994 
rating decision.

3.  The evidence received since the March 2004 rating 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for hypertension.


CONCLUSION OF LAW

The evidence received subsequent to the March 1994 rating 
decision is new and material, and the claim for service 
connection for hypertension is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Where a claim has been previously denied in a 
final decision and the claimant has filed an application to 
reopen that claim, VA must provide notice of the bases for 
the previous denial and describe what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

In the decision below, the Board has reopened the veteran's 
claim for service connection for hypertension, and therefore, 
regardless of whether the notice requirements have been met 
in this case, no harm or prejudice to the appellant has 
resulted.  Therefore, the Board concludes that the provisions 
of the VCAA and the current laws and regulations have been 
complied with, and a defect, if any, in providing notice and 
assistance to the Veteran was harmless error in that it did 
not affect the essential fairness of the adjudication.  
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Service connection for hypertension was first denied by the 
RO in a March 1994 rating decision.  Notice of this denial 
was provided to the Veteran and he did not appeal.  The 
Veteran filed an application to reopen a claim of service 
connection for hypertension in April 2004.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the March 1994 decision 
and finds that the evidence includes for the first time 
medical evidence showing a diagnosis and treatment for 
hypertension.  Because the RO noted in the March 1994 rating 
decision that "no medical evidence of treatment and 
diagnosis of hypertension" had been received, the Board 
finds that newly submitted evidence showing a diagnosis and 
treatment is new and material evidence.  In this regard, this 
evidence is certainly new, in that it was not previously of 
record.  Moreover, the evidence is material because it 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.  Therefore, the claim must be 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

In addition, service connection was granted for PTSD during 
the pendency of this appeal.  The Board notes that along with 
the claim for hypertension, the Veteran also submitted a 
claim for PTSD that was denied via the March 1994 rating 
decision.  The March 1994 rating decision only addresses the 
Veteran's hypertension claim on a direct service connection 
basis.  The Veteran submitted applications to reopen both 
claims in April 2004, and they were denied in the September 
2004 rating decision.  However, the Veteran's PTSD claim was 
reopened, and service connection was granted in October 2008.  
The Veteran has contended that his hypertension is secondary 
to his PTSD.  See Veteran's application for compensation and 
pension dated in April 2004 and statement of accredited 
representative in appealed case dated in January 2009.  On 
remand, this theory of entitlement to service connection 
warrants further development of the evidence.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for hypertension is 
reopened, and to this extent only, the appeal is granted. 


REMAND

Reason for remand:  To obtain a VA examination. 

As noted above, the Veteran has maintained that his CVA was 
caused by his hypertension which in turn was caused by his 
service-connected PTSD.  Additionally, in his December 2006 
Form 9, the Veteran also raised the issue that his CVA may 
have been caused by his Type II diabetes mellitus, a 
disability the Veteran was also service-connected for during 
the pendency of this appeal.  See September 2006 rating 
decision.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

The Veteran has not been provided with VA examinations 
concerning his contentions that his hypertension is secondary 
to his PTSD and that his CVA was secondary to his diabetes 
since service connection has been granted for PTSD and 
diabetes.  The Board concludes that remand is required for 
additional VA examinations by an examiner who will render 
opinions about whether the Veteran's diabetes may have caused 
or aggravated his CVA or whether the Veteran's PTSD may have 
caused or aggravated his hypertension.  38 C.F.R. § 3.310.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the 
Veteran for an examination by an examiner 
that the RO/AMC deems appropriate to 
render an opinion regarding whether the 
Veteran's service-connected PTSD may have 
caused or aggravated his hypertension.  
The examiner is requested to review all 
pertinent records associated with the 
claims file, conduct all indicated and 
necessary studies, and address the 
following in the examination report:

(a)  Please render an opinion as to 
the likelihood (likely, unlikely, at 
least as likely as not) that the 
Veteran's hypertension has been 
caused or aggravated by his service-
connected PTSD.

(b)	If, and only if the examiner 
determines that
the Veteran's hypertension was 
likely or at least as likely as not 
caused or aggravated by his service-
connected PTSD, the examiner should 
render an opinion as to the 
likelihood (likely, unlikely, at 
least as likely as not) that the 
Veteran's CVA was caused or 
aggravated by his hypertension and 
whether the Veteran still has 
residual disability resulting from 
the CVA.

(c)  Please render an opinion as to 
the likelihood (likely, unlikely, at 
least as likely as not) that the 
Veteran's CVA was caused or 
aggravated by his service-connected 
Type II diabetes mellitus and 
whether the Veteran still has 
residuals of the CVA.

The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the medical evidence both for 
and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
the conclusion as it is to find 
against it.

In rendering these opinions please 
note that "aggravation" means a 
chronic or permanent worsening of 
the underlying condition (versus a 
temporary flare-up of symptoms) 
beyond its natural progression.  If 
aggravation is present, the 
clinician should indicate, to the 
extent that is possible, the 
approximate level of disability 
before the onset of the 
aggravation.   

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review. 
2.  When the development requested has 
been completed, the case should be 
reviewed by the RO/AMC on the basis of 
additional evidence.  Specifically the 
RO/AMC should fully adjudicate the claim 
for hypertension and residuals of a CVA 
on a secondary service connection basis.  
If the benefits sought are not granted, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



 Department of Veterans Affairs


